Exh. 10.2

JONES SODA CO.

— RESTRICTED STOCK PURCHASE AGREEMENT —

No.                     

This Restricted Stock Purchase Agreement (“Agreement”) is made and entered into
as of the date of award set forth below (“Date of Award”) by and between Jones
Soda Co., a Washington corporation (“Company”), and the participant named below
(“Participant”). Capitalized terms not defined herein shall have the respective
meanings ascribed to them in the Company’s 2002 Stock Option and Restricted
Stock Plan (“Plan”). A copy of the Plan has been provided to Participant.

Participant’s Name:

Participant’s Address:

Total Number of Shares:

Purchase Price per Share:

Date of Award:

Vesting Commencement Date:

1. Purchase and Sale of the Shares. Subject to the terms and conditions of this
Agreement, the Company agrees to sell to Participant and Participant agrees to
purchase from the Company at the Closing (as defined below) the total number of
shares of Common Stock of the Company set forth above (“Shares”) at the purchase
price per share set forth above (“Purchase Price”). All references to the number
of Shares and the Purchase Price of the Shares in this Agreement shall be
adjusted to reflect any stock split, stock dividend or other similar change in
the Shares which may be made after the date of this Agreement.

2. Closing.

(a) The purchase and sale of the Shares shall occur at a closing (the “Closing”)
to be held on the date first set forth above, or at any other time mutually
agreed upon by the Company and Participant. The Closing will take place at the
principal office of the Company or at such other place as shall be designated by
the Company. At the Closing, Participant shall deliver the aggregate Purchase
Price set forth above to the Company by cash or personal or cashiers’ check
payable to the Company, and the Company will issue, as promptly thereafter as
practicable, a stock certificate, registered in the name of the Participant,
reflecting

 

-1-



--------------------------------------------------------------------------------

the Shares. Notwithstanding the foregoing, Participant may not purchase any
Shares under this Award unless such sale and issuance complies with all relevant
provisions of applicable laws and regulations and the requirements of any stock
exchange upon which the Company common stock is then listed.

(b) In addition, at Closing Participant shall execute and deliver to the Company
(i) two copies of the Assignment Separate From Certificate (with the date and
the number of Shares left blank) substantially in the form attached to this
Agreement as Exhibit A and (ii) one copy of the Joint Escrow Instructions
substantially in the form attached to this Agreement as Exhibit B.

3. Repurchase Option.

(a) In the event the Participant ceases to be an employee, consultant or
director of the Company (each, a “Service Provider”) for any or no reason,
including without limitation, by reason of Participant’s death, Disability,
resignation or involuntary termination, with or without Cause, the Company shall
upon the date of such termination (as reasonably fixed and determined by the
Company) have the right, but not the obligation (the “Repurchase Option”), for a
period of 90 days from such date (or such longer period as may be agreed to by
Participant and the Company), to repurchase any Shares which have not yet vested
as of the termination date. In addition, in the event Participant is terminated
for Cause, the Company shall have a Repurchase Option for a period of 90 days
from the date of termination (or such longer period as may be agreed to by
Participant and the Company), to repurchase all Shares, both vested and
unvested. The Shares to which the Repurchase Option relates pursuant to this
Section 3(a) shall be referred to as the “Subject Shares”.

(b) The Company may exercise its Repurchase Option and repurchase all or any of
the Subject Shares at a price per share equal to the Purchase Price (the
“Repurchase Price”). The Repurchase Option shall be exercised by the Company by
delivering written notice to the Participant or, in the event of the
Participant’s death or disability, Participant’s executor, which shall identify
the number of Subject Shares to be repurchased and shall notify Participant of
the time, place and date for settlement of such purchase, which shall be
scheduled by the Company within the term of the Repurchase Option. The Company
shall be entitled to pay for any Subject Shares repurchased pursuant to its
Repurchase Option at the Company’s option by check or by offset against any
indebtedness owing to the Company by Participant, or by a combination of both.
Upon delivery of such notice and the payment of the aggregate Repurchase Price,
the Subject Shares being repurchased shall be cancelled and shall return to the
Company’s authorized but unissued capital stock, and all rights and interests
therein or relating thereto shall be terminated.

(b) The Company in its sole discretion may designate and assign one or more
employees, officers, directors, stockholders, affiliates, successors or assigns
of the Company or other persons or organizations to exercise all or a part of
the Company’s Repurchase Option to purchase all or a part of the Subject Shares.

 

-2-



--------------------------------------------------------------------------------

4. Vesting; Release of Shares From Repurchase Option. So long as Participant’s
continuous status as a Service Provider has not yet terminated in each such
instance, the Shares will vest and be released from the Repurchase Option
[INSERT VESTING SCHEDULE].

5. Acceleration of Vesting upon Corporate Transaction. In the event of a
Corporate Transaction (as defined in the Plan), unless otherwise determined by
the Board or Committee at the time of grant or by amendment (with the
Participant’s consent) all outstanding Shares shall become fully vested and
released from the Repurchase Option.

6. Investment Representations. In connection with the purchase of the Common
Stock, Participant represents to the Company the following:

(a) Participant is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Shares. Participant is
acquiring the Shares for investment for his / her own account only and not with
a view to, or for resale in connection with, any “distribution” thereof within
the meaning of the Securities Act.

(b) Participant can properly evaluate the merits and risks of an investment in
the Shares and can protect his / her own interests in this regard, whether by
reason of his / her own business and financial expertise, the business and
financial expertise of his / her professional advisors, or his / her preexisting
business or personal relationship with the Company or any of its officers,
directors or controlling persons. Participant realizes that the purchase of the
Shares involves a high degree of risk, and that the Company’s future prospects
are uncertain. Participant is able to hold the Shares indefinitely if required,
and is able to bear the loss of his / her entire investment in the Shares.

(c) Participant acknowledges that unless and until the Company files a
registration statement under the Securities Act with respect to the Shares, the
Shares are “restricted securities” and the Shares may not be resold unless such
proposed resale is registered or pursuant to an available exemption under the
Securities Act. The Company is under no obligation to register the Shares or any
subsequent proposed resale of the shares. The certificate evidencing the Shares
will be imprinted with a legend which prohibits the transfer of the Shares
unless such transfer is registered or such registration is not required in the
opinion of counsel for the Company.

 

-3-



--------------------------------------------------------------------------------

7. Restrictions on Transfer.

(a) Restrictive Legends. Participant understands and agrees that the Company
shall cause the legends set forth below, or substantially equivalent legends, to
be placed upon any certificate(s) evidencing ownership of the Shares, together
with any other legends that may be required by the Company or by applicable
state or federal securities laws:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A REPURCHASE OPTION
HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET FORTH IN THE RESTRICTED STOCK
PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A
COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. ANY
TRANSFER OR ATTEMPTED TRANSFER OF ANY SHARES SUBJECT TO SUCH OPTION IS VOID
WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE COMPANY.”

(b) Stop-Transfer Notices. Participant agrees that to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent.

(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to Participant or other
transferee to whom such Shares shall have been so transferred.

(d) Unvested Shares. Notwithstanding anything to the contrary in this Agreement,
neither any Unvested Shares nor any beneficial interest in such Unvested Shares
shall be sold, gifted, transferred, encumbered or otherwise disposed of in any
way (whether by operation of law or otherwise) by the Participant.

8. Escrow. As security for the faithful performance of this Agreement,
Participant agrees to deliver, immediately upon receipt of the certificate(s)
evidencing the Shares, and authorizes and directs the Company to cause the stock
certificates evidencing the Shares to be delivered, to the Secretary of the
Company or its designee (the “Escrow Agent”). These documents shall be held by
the Escrow Agent pursuant to the Joint Escrow Instructions of the Company and
Participant set forth in Exhibit B to this Agreement, which instructions are
incorporated into this Agreement by this reference, and which instructions shall
also be delivered to the Escrow Agent after the Closing Date.

9. Rights as Shareholder. Subject to the provisions of this Agreement,
Participant shall exercise all rights and privileges of a shareholder of the
Company with respect to the Shares from and after the date that Participant
delivers a fully executed copy of this Agreement (including all exhibits and
attachments hereto) and full payment for the Shares to the Company, including
the right to vote the Shares, even if some or all of the Shares have not yet
vested and been released from the Company’s Repurchase Option. From the date of
the Company’s exercise of its Repurchase Option, Participant shall have no
further rights as a holder of the Subject Shares repurchased by the Company,
other than the right to receive payment for the Subject Shares so repurchased in
accordance with the provisions of this Agreement.

10. Tax Consequences. Participant has reviewed with his / her own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement. Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. Participant understands that

 

-4-



--------------------------------------------------------------------------------

Participant (and not the Company) shall be responsible for any tax liability
that may arise as a result of the transactions contemplated by this Agreement.
Participant understands that Code Section 83 taxes as ordinary income the
difference between the Purchase Price for the Shares and the fair market value
of the Shares as of the date any restrictions on the Shares lapse. In this
context, “restriction” includes the right of the Company to repurchase the
Shares pursuant to the Repurchase Option. Participant understands that
Participant may elect to be taxed at the time the Shares are purchased, rather
than when and as the Shares vest, by filing with the IRS an election under Code
Section 83(b) within 30 days from the date of purchase. THE FORM FOR MAKING THIS
SECTION 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT AS EXHIBIT C AND
PARTICIPANT (AND NOT THE COMPANY OR ANY OF ITS AGENTS) SHALL BE SOLELY
RESPONSIBLE FOR APPROPRIATELY FILING SUCH FORM, EVEN IF PARTICIPANT REQUESTS THE
COMPANY OR ITS AGENTS TO MAKE THIS FILING ON PARTICIPANT’S BEHALF.

11. Payment of Withholdings Taxes. Purchaser acknowledges that he / she is
responsible for paying or providing for any applicable federal or state tax
withholdings as a result of this Award. Purchaser may satisfy all or part of
Purchaser’s tax withholding obligations by (a) paying cash to the Company,
(b) having the Company withhold an amount from any cash amounts otherwise due or
to become due from the Company to Purchaser, (c) authorizing the Company to
withhold Shares that would otherwise become vested pursuant to this Award (up to
the employer’s minimum tax withholding rate) or (d) delivering to the Company
already owned and unencumbered shares of Common Stock (up to the employer’s
minimum required tax withholding rate). Notwithstanding the previous sentence,
Purchaser acknowledges and agrees that the Company or any affiliate has the
right to deduct from payments of any kind otherwise due to Purchaser any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to this Award. Unless the tax withholding obligations that
arise in connection with this Award are satisfied, the Company shall have no
obligation to issue a certificate for such Shares or release such Shares from
any escrow provided for herein.

12. Employment at Will; No Employment or Service Contract. Participant
acknowledges and agrees that the vesting of Shares pursuant to this Agreement is
earned only by continuing service as an employee, director or consultant of the
Company. Neither this Award nor anything in this Agreement (including the
vesting schedule) constitutes an express or implied promise of continued
engagement as an employee, director or consultant, and shall not interfere with
Participant’s right or the Company’s right to terminate Participant’s
relationship with the Company at any time, with or without Cause.

13. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Participant or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be final and binding on
the Company and Participant.

14. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated above or to

 

-5-



--------------------------------------------------------------------------------

such other address as such party may designate in writing from time to time to
the Company. All notices shall be deemed to have been given or delivered upon
the earlier of: (a) when received; (b) when delivered personally; (c) four days
after deposit in the U.S. mail, first class with postage prepaid and properly
addressed; (d) one business day after deposit with any return receipt express
courier (prepaid); or (e) one business day after transmission by facsimile
(transmission confirmed).

15. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. The rights granted to the Participant
under this Agreement are not assignable by the Participant under any
circumstances. Subject to the restrictions on transfer set forth herein, this
Agreement shall be binding upon Participant and Participant’s heirs, executors,
administrators, legal representatives and successors.

16. Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan constitute the entire agreement of the parties with
respect to the purchase of the Shares by the Participant and supersede all prior
written or oral undertakings and agreements, including, but not limited to, any
representations made during any interviews, discussions or negotiations whether
written or oral.

17. Severability. Should any provision of this Agreement be found to be illegal
or unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable to the greatest extent permitted by law.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington, without regard to its
provisions regarding conflicts of laws.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages shall be binding originals.

DATED as of the Date of Award set forth above.

 

JONES SODA CO.

By:     Its:     Name:    

 

-6-



--------------------------------------------------------------------------------

Acceptance by Participant:

Participant acknowledges receipt of a copy of the Plan. Participant has reviewed
the Plan and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of the Plan and this Agreement. Participant acknowledges that
there may be adverse tax consequences upon purchase or disposition of the Shares
and that Participant should consult a tax adviser prior to any such exercise or
disposition. Participant accepts this Agreement subject to all of the terms and
provisions of the Plan and this Agreement.

Date signed: __________________________

 

   (Signature)   (Print Name)

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

For value received and pursuant to that certain Restricted Stock Purchase
Agreement (the “Agreement”), the undersigned Participant hereby sells, assigns
and transfers to Jones Soda Co., a Washington corporation (“Company”),
                            (             ) shares of the Common Stock of the
Company, standing in the undersigned’s name on the books of said corporation
represented by Certificate No.          herewith and do hereby irrevocably
constitute and appoint                          as attorney-in-fact to transfer
the said stock on the books of the Company with full power of substitution in
the premises. This Assignment may be used only in accordance with and subject to
the terms and conditions of the Agreement, in connection with the reacquisition
of shares of Common Stock of the Company issued to the undersigned Participant
pursuant to the Agreement, and only to the extent that such Shares remain
subject to the Company’s Repurchase Option under the Agreement.

Dated: __________________________

 

Participant’s Signature:        Participant’s Name:       (please print)



--------------------------------------------------------------------------------

EXHIBIT B

JOINT ESCROW INSTRUCTIONS

                    , 20__

Corporate Secretary

Jones Soda Co.

234 Ninth Avenue North

Seattle, Washington 98109

Dear Sir/Madam:

As Escrow Agent for both Jones Soda Co., a Washington corporation (the
“Company”), and the undersigned recipient of stock of the Company (“Recipient”),
you are hereby authorized and directed to hold the documents delivered to you
pursuant to the terms of that certain Restricted Stock Purchase Agreement
(“Agreement”), in accordance with the following instructions:

1. In the event Recipient ceases to render services to the Company or an
affiliate of the Company during the vesting period set forth in the Agreement,
the Company or its assignee will give to Recipient and you a written notice
specifying that the shares of stock shall be transferred to the Company.
Recipient and the Company hereby irrevocably authorize and direct you to close
the transaction contemplated by such notice in accordance with the terms of said
notice.

2. At the closing you are directed (a) to date any stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver same, together with the certificate evidencing
the shares of stock to be transferred, to the Company.

3. Recipient irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Agreement.
Recipient hereby irrevocably constitutes and appoints you as Recipient’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.

4. This escrow shall terminate upon vesting of the shares or upon the earlier
return of the shares to the Company. From time to time, upon written request of
Recipient, duly confirmed by the Company, you will deliver to Recipient a
certificate representing the shares that have vested and that have been released
from the Company’s repurchase option.

 

-1-



--------------------------------------------------------------------------------

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Recipient,
you shall deliver all of same to Recipient and shall be discharged of all
further obligations hereunder.

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.

9. You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Agreement or any documents or papers deposited or called for
hereunder.

10. You shall not be liable for the outlawing of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor.

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be Secretary of the Company or if you shall resign by written notice to
each party. In the event of any such termination, the Company may appoint any
officer or assistant officer of the Company as successor Escrow Agent and
Recipient hereby confirms the appointment of such successor or successors as his
attorney-in-fact and agent to the full extent of your appointment.

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

 

-2-



--------------------------------------------------------------------------------

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities, you may
(but are not obligated to) retain in your possession without liability to anyone
all or any part of said securities until such dispute shall have been settled
either by mutual written agreement of the parties concerned or by a final order,
decree or judgment of a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but you shall be under no
duty whatsoever to institute or defend any such proceedings.

15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
U.S. mail, by registered or certified mail with postage and fees prepaid,
addressed to each of the other parties hereunto entitled at the following
addresses, or at such other addresses as a party may designate by ten days’
written notice to each of the other parties hereto:

 

Company:

   Jones Soda Co.    234 Ninth Avenue North    Seattle, Washington 98109   
Attn: Chief Executive Officer   

Recipient:

   _________________________    _________________________   
_________________________   

Escrow Agent:

   Jones Soda Co.    234 Ninth Avenue North    Seattle, Washington 98109   
Attn: Corporate Secretary

16. By signing these Joint Escrow Instructions you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. It is
understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Grant Notice and these Joint Escrow Instructions in
whole or in part.

Very truly yours,

 

JONES SODA CO.     RECIPIENT: By:         Signature:     Name:         Name:    
Title:          

 

-3-



--------------------------------------------------------------------------------

Agreed and Accepted:

ESCROW AGENT:

 

By:     Name:     Title:   Corporate Secretary

 

-4-



--------------------------------------------------------------------------------

EXHIBIT C

SECTION 83(b) ELECTION

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in his or her gross income
for the current taxable year, the amount of any compensation taxable to him or
her in connection with his or her receipt of the property described below:

 

(1) The taxpayer who performed the services is:

Name:_________________________________________________________________________________________

Address:
    _______________________________________________________________________________________

          
________________________________________________________________________________________

Social Security
No.:________________________________________________________________________________

 

(2) The property with respect to which the election is made is
                    shares (“Shares”) of common stock of Jones Soda Co. (the
“Company”).

 

(3) The Shares were transferred to the undersigned on                     ,
20__.

 

(4) The taxable year for which the election is made is the calendar year 20__.

 

(5) The Shares may be repurchased by the Company, or its assignee, if for any
reason taxpayer’s service with the Company is terminated. The Company’s
repurchase right lapses with respect to a portion of the Shares over time.

 

(6) The fair market value of such Shares at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is $                    .

 

(7) The amount, if any, paid for such Shares is $                    .

 

(8) A copy of this statement was furnished to the Company, for whom taxpayer
rendered the services underlying the transfer of such property.

 

(9) The foregoing election may not be revoked except with the consent of the
Commissioner.

Dated:                     , 20__.

 

        Spouse (if any)     Taxpayer

This election must be filed with the Internal Revenue Service Center with which
the Employee files his or her Federal income tax returns and must be filed
within 30 days after the date of purchase. This filing should be made by
registered or certified mail, return receipt requested. The Employee must retain
two copies of the completed form for filing with his or her Federal and state
tax returns for the current tax year and an additional copy for his or her
records.